—Order unanimously affirmed without costs. Memorandum: Defendant’s motion for summary judgment was properly granted. Defendant met its initial burden, and plaintiff’s bare conclusions and unsubstantiated allegations in opposition are insufficient to defeat the motion (see, Zuckerman v City of New York, 49 NY2d 557, 562). The mere presence of an employee with a mop and pail in the vicinity of the hallway where plaintiff fell is insufficient to raise a triable issue of fact whether defendant had constructive notice of the dangerous condition of the hallway (see, Lewis v Wegmans Food Mkts., 234 AD2d 994). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Summary Judgment.) Present— Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.